 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DEBORAH LEE STACHEL, CSBN 230138
 3 Regional Chief Counsel, Region IX
   Social Security Administration
 4 DONNA W. ANDERSON, PSBN 46355
 5 Special Assistant United States Attorney
   Assistant Regional Counsel
 6   Social Security Administration, Region IX
 7   160 Spear Street, Suite 800
     San Francisco, California 94105-1545
 8 Tel: (415) 977-8930
 9 Fax: (415) 744-0134
   E-mail: donna.w.anderson@ssa.gov
10 Attorneys for Defendant
11
   Jonathan O. Peña, Esq.
12 CA Bar ID No.: 278044
13 Peña & Bromberg, PLC
   5740 N. Palm Avenue
14 Suite 103
15 Fresno, CA 93704
   Telephone: 559-412-5390
16 Facsimile:866-282-6709
17 info@jonathanpena.com
   Attorney for Plaintiff, Gerald Kerbaugh
18
19                       UNITED STATES DISTRICT COURT
20                  FOR THE EASTERN DISTRICT OF CALIFORNIA
                             SACRAMENTO DIVISION
21
22 GERALD RAY KERBAUGH,                   Case No. 2:17-cv-01255-AC
23             Plaintiff,                 STIPULATION AND [PROPOSED]
24                                        ORDER FOR THE AWARD OF
                      v.                  ATTORNEY FEES UNDER THE EQUAL
25                                        ACCESS TO JUSTICE ACT (EAJA)
26 NANCY A. BERRYHILL, Acting             28 U.S.C. § 2412(d)
   Commissioner of Social Security,
27
28             Defendant.
 1         TO THE HONORABLE ALLISON CLAIRE, MAGISTRATE JUDGE OF THE
 2 UNITED STATES DISTRICT COURT:
 3         The Parties through their undersigned counsel, subject to the Court’s approval,
 4 stipulate that Plaintiff be awarded attorney fees in the amount of FIVE THOUSAND,
 5 DOLLARS and 00/100 ($5,000.00) under the Equal Access to Justice Act (EAJA), 28
 6
     U.S.C. § 2412(d). This amount represents compensation for all legal services rendered
 7
     on behalf of Plaintiff by counsel in connection with this civil action, in accordance with
 8
     28 U.S.C. § 2412(d).
 9
           After the Court issues an order for EAJA fees to Plaintiff, the government will
10
     consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
11
     Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
12
     to honor the assignment will depend on whether the fees are subject to any offset
13
     allowed under the United States Department of the Treasury’s Offset Program. After
14
15 the order for EAJA fees is entered, the government will determine whether they are
16 subject to any offset.
17         Fees shall be made payable to Plaintiff, but if the Department of the Treasury
18 determines that Plaintiff does not owe a federal debt, then the government shall cause
19 the payment of fees, expenses and costs to be made directly to counsel, pursuant to the
20 assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff’s
21 counsel, Jonathan O. Peña.
22         This stipulation constitutes a compromise settlement of Plaintiff’s request for
23 EAJA fees, and does not constitute an admission of liability on the part of Defendant
24 under the EAJA. Payment of FIVE THOUSAND DOLLARS and 00/100 ($5,000.00) in
25 EAJA attorney fees shall constitute a complete release from, and bar to, any and all
26
   claims that Plaintiff and Plaintiff’s attorney, Jonathan O. Peña, may have relating to
27
   EAJA attorney fees in connection with this action.
28
                                                -2-
1          This award is without prejudice to the rights of Plaintiff’s attorney to seek Social
2 Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
3 provisions of the EAJA.
4                                           Respectfully submitted,
5
6
     Dated: October 5, 2018                 /s/ Jonathan O. Peña
7                                           JONATHAN O. PEÑA
                                            Attorney for Plaintiff
8
9
     Dated: October 5, 2018                 MCGREGOR W. SCOTT
10                                          United States Attorney
                                            DEBORAH LEE STACHEL
11
                                            Regional Chief Counsel, Region IX
12                                          Social Security Administration
13
                                        By:    /s/ Donna W. Anderson *
14                                         DONNA W. ANDERSON
                                           Special Assistant U.S. Attorney
15
                                           Attorneys for Defendant
16                                         (*Permission to use electronic signature
17                                         obtained via email on October 5, 2018).

18
19 SO ORDERED:
20
21
     DATE: October 9, 2018
22
23
24
25
26
27
28
                                                -3-
